Citation Nr: 9907193	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  95-179 32	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a residuals of a 
left hip laceration other than scarring.

2.  Entitlement to service connection for a spleen 
disability.

3.  Entitlement to service connection for a kidney 
disability. 

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5. Entitlement to an increased (compensable) rating in excess 
for residuals of stab wounds to the abdomen. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to June 
1981. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision of the 
Boston, Massachusetts, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The notice of disagreement was 
received in February 1995.  The statement of the case was 
sent to the veteran in April 1995.  The substantive appeal 
was received in May 1995.


FINDINGS OF FACT

1.  There is no competent medical evidence establishing that 
the veteran currently has residuals of a left hip laceration 
other than scarring which is service-connected.  

2.  There is no competent medical evidence establishing that 
the veteran currently has a disability of the spleen or 
kidney.  

3.  The veteran experienced a non-combat related stressor 
during service which has been corroborated.  

4.  The veteran has been clearly diagnosed as having PTSD 
which developed due to the confirmed inservice stressor.  

5.  Service-connected stab wounds to the abdomen are rather 
superficial, not tender or painful, nonadherent, not poorly 
nourished or ulcerative, not residuals of burns, and not 
disfiguring of the face, head, or neck; they result in no 
impairment of functioning of any affected parts.


CONCLUSIONS OF LAW

1.  The claims of service connection for residuals of a left 
hip laceration other than scarring, a spleen disability, and 
a hip disability are not well-grounded. 38 U.S.C.A. § 5107(a) 
(West 1991).

2.  PTSD is due to disease or injury incurred in service.  38 
U.S.C.A. §§ 1131, 5107(b) (West 1991); 38 C.F.R. § 3.304(f) 
(1998).

3.  The schedular requirements for a compensable rating for 
residuals of stab wounds to the abdomen have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.119, Diagnostic Code 7805 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board will initially review the common history in this 
case.  The service medical records reveal that on October 18, 
1978, the veteran sustained a laceration to the left side of 
his abdomen/hip.  A small amount of drainage was noted on the 
dressing and there was slight erythema at the suture sight.  
The diagnosis was mild infection in the site of the 
laceration.  The veteran was continued on Keflex.  Three days 
later, the veteran returned to have the dressing changed.  
Some hardened drainage was noted in the wound and there was 
slight "edemitis."  Two days later, the sutures were 
removed and there was slight purulent drainage in the middle 
portion of the wound.  The veteran was continued on 
antibiotics.  The veteran continued to return to the clinic 
for dressing changes.  By December 14, 1978, the wound had 
healed, but the veteran reported that it occasionally hurt 
him when he touched it or leaned over it applying stress on 
it.  Physical examination revealed that the laceration had 
healed nicely with no signs of infection or drainage.  The 
diagnosis was left supra iliac scar which was well-healed 
with no masses and no pain with palpation.  It was noted that 
the previous suture was well-healed.  

On December 17, 1978, the veteran reported from the Charity 
Hospital after being treated for stab wounds to the abdomen.  
Physical examination revealed that the wound looked good.  
The plan was to sterilize the dressing and apply it.  The 
next day, the veteran's stab wound to the left lower 
quadrant/abdomen was evaluated.  No gross swelling or 
drainage were noted.  The area was non-tender to palpation.  
The abdomen was soft, non-tender, and without masses.  The 
diagnosis was left lower quadrant puncture wound, progressing 
well.  

In November 1979, the veteran reported that he was bitten by 
another person and hit about the head.  Physical examination 
of the right cervical neck region revealed the impression of 
an adult sized mouth area of erythema and swelling with 
scattered bruises and some underlying very superficial 
scratches.  The impression was human bite without deep 
puncture.  The plan was to clean the superficial scratches 
and to provide Robaxin.  

In June 1980, the veteran complained of cramps with nausea of 
3 days duration.  Physical examination revealed that bowel 
sounds were hypoactive.  There was no rebound tenderness.  
The next day, the veteran reported that he felt much better 
and could return to work.  He indicated that he still had an 
upset stomach, but that was the only problem.  Physical 
examination revealed that bowel sounds were active and there 
was no rebound tenderness.  Lower and upper right quadrant 
pain on palpation was elicited.  The diagnosis was viral 
syndrome/gastroenteritis.  The veteran was placed on a clear 
liquid diet and light duty.  

The May 1981 discharge examination noted a 1/2 inch scar above 
the left eye and two tattoos.  No other abnormalities were 
noted.  

In February 1993, the veteran's claim for service connection 
for PTSD, and residuals of deep penetrating wounds to the 
abdominal area and hip to include spleen and kidney 
disabilities was received.  

At a February 1993 VA psychiatric examination for 
compensation purposes, the veteran reported that he suffered 
two life-threatening stressors in service.  He reported that 
in the first he was in New Orleans, when, upon returning to 
base, he was attacked by between seven and nine youths, was 
robbed, was stabbed in the abdomen and left hip, was kicked 
in the head, and was left bleeding in the street.  He 
reported that he spent a week in the hospital following that 
first incident, for severe injuries to the abdomen, kidneys, 
spleen, and left hip.  He reported that in the second 
stressor incident he was attacked, kicked in the head, and 
left bleeding in the streets of San Diego.  He reported 
symptoms of PTSD stemming from those incidents.  Following 
examination, the examiner diagnosed chronic PTSD based on the 
veteran's reported stressors and symptoms.  

At a February 1993 VA general examination for compensation 
purposes, the veteran reported sustaining two injuries to the 
abdominal area during service, which he described in greater 
detail in his March 1993 examination.  The veteran indicated 
that he was unaware of any details regarding a spleen or 
kidney injury.  At the time of the examination, the veteran 
complained of some discomfort in the left lower quadrant upon 
performing sit ups or when attempting to stretch prior to 
playing softball, and complained of sharp, fleeting pain in 
the left lower quadrant lasting seconds to up to one minute 
since his inservice injury.  He complained of an occasional 
associated sensation of queasiness.  He also complained of 
several soft bowel movements per day since his inservice 
injury, but related that he did not have bloody stools.  He 
indicated that he was unaware of any kidney problems and had 
a good appetite.  

Physical examination revealed that the veteran weighed about 
206 pounds.  Examination of the abdomen revealed a well-
healed scar in the right lower quadrant and a well-healed 
horizontal scar in the mid left abdominal wall.  The abdomen 
was soft and nontender with no organomegaly.  Rectal 
examination revealed no masses and stool was guaiac negative.  
No hernias were found and the extremities showed no edema.  
The veteran was noted to be status post right inguinal hernia 
repair as an infant.  The diagnosis was status-post stab 
wound to the abdomen in 1979.  

At a March 1993 VA muscles examination for compensation 
purposes, the veteran reported that when he was on active 
duty in 1978, he was jumped by several people while he was 
involved in a brawl.  He stated that he sustained trauma to 
the left lower quadrant of the abdomen which resulted in an 
open wound.  He related that he was immediately taken to the 
United States Naval Hospital in San Diego where the wound was 
treated.  Thereafter the wound healed without complication.  
In addition, the veteran reported that in 1979, he was 
involved in another brawl in which he was jumped.  He related 
that he was stabbed in the left upper quadrant of his abdomen 
with an ice pick and was taken to the Charity Hospital in New 
Orleans.  The veteran related that he was kept under 
observation and since there was no intraabdominal injury, he 
was returned to duty.  The veteran reported that since his 
inservice left lower abdominal injury he had had problems, 
particularly when playing softball, including residual pain 
and discomfort post game, lasting several days.  The veteran 
reported no gastrointestinal problem and no other complaints.  
The veteran indicated that he had not received VA treatment 
post-service.  

Physical examination revealed that the veteran was five-feet-
eight-and-a-half-inches tall and weighed 200 pounds.  There 
was a transverse, two-inch scar in the left lower quadrant of 
the abdomen which was rather superficial.  There was no loss 
of muscle bulk and no apparent finding.  It was noted that 
the veteran also had two 1/2 inch pinpoint scars in the left 
upper quadrant which were superficial.  Examination of the 
abdomen revealed no masses, no hepatomegaly, no splenomegaly, 
and no peritoneal signs.  The diagnosis was status post 
traumatic wound to the left lower quadrant in 1978 with no 
residuals and status post ice pick wounds to the left upper 
quadrant of the abdomen in 1979, no sequelae, no problems, no 
findings except for scarring.  





Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1998).

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court, in Caluza v. Brown, 7 Vet. App. 498 
(1995), outlined a three prong test which established whether 
a claim is well-grounded.  The Court stated that in order for 
a claim to be well-grounded, there must be competent evidence 
of a current disability (a medical diagnosis), of incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence), and of a nexus between the in-service 
injury or disease and the current disability (medical 
evidence).  The Court has also stated that a claim must be 
accompanied by supporting evidence; an allegation is not 
enough.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  A 
claim is not well-grounded where a claimant has not submitted 
any evidence of symptomatology of a chronic disease within 
the presumptive period, continuity of symptomatology after 
service, or other evidence supporting direct service 
connection.  Harvey v. Principi, 3 Vet. App. 343 (1992).  In 
the absence of proof of a present disability, there can be no 
valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992). 

At the outset, the Board notes that the veteran contends that 
he has residuals of a left hip laceration, a spleen 
disability, a kidney disability, and PTSD due to injuries he 
sustained in service.  However, the veteran has not been 
shown to be capable of making medical conclusions, therefore, 
his statements regarding medical diagnoses and causation are 
not probative.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Although the veteran asserts that his various 
alleged disabilities had their onset during service, this 
assertion does not make the claim well-grounded if there is 
no competent medical evidence of record of a nexus between 
any condition in service and these alleged current 
disabilities.  See Savage v. Gober, 10 Vet. App. 489 (1997); 
Heuer v. Brown, 7 Vet. App. at 387 (1995) (lay evidence of 
continuity of symptomatology does not satisfy the requirement 
of competent medical evidence showing a nexus between the 
current condition and service).  As such, the Board will 
review the record to assess whether all three of the criteria 
of Caluza are met and the veteran's assertions are supported 
by the evidence of record.

Residuals of Left Hip Laceration Other than Scarring

Service medical records show that in October 1978, the 
veteran sustained a laceration to the left side of his 
abdomen/hip.  This laceration was sutured.  Approximately one 
week later the sutures were removed.  By December 1978, the 
wound had healed, but the veteran reported that occasionally 
discomfort in the area of the wound.  Physical examination at 
that time, however, revealed that the laceration had healed 
nicely with no signs of infection or drainage.  The diagnosis 
was left supra iliac scar which was well-healed with no 
masses and no pain with palpation.  It was noted that the 
previous suture was well-healed.  The discharge examination 
in May 1981 was negative for any residual disability.  

The February 1993 VA general examination revealed a well-
healed horizontal scar in the mid left abdominal wall.  The 
abdomen was soft and nontender with no organomegaly.  Rectal 
examination revealed no masses and stool was guaiac negative.  
No hernias were found and the extremities showed no edema.  
The diagnosis was status-post stab wound to the abdomen in 
1979.  The March 1993 VA muscles examination also revealed a 
transverse, two-inch scar in the left lower quadrant of the 
abdomen which was rather superficial.  There was no loss of 
muscle bulk and no apparent finding.  The veteran also had 
two 1/2 inch pinpoint scars in the left upper quadrant which 
were superficial.  Examination of the abdomen revealed no 
masses, no hepatomegaly, no splenomegaly, and no peritoneal 
signs.  The diagnosis was status post traumatic wound to the 
left lower quadrant in 1978 with no residuals and status post 
ice pick wounds to the left upper quadrant of the abdomen in 
1979, no sequelae, no problems, no findings except for 
scarring.  

The veteran's residual scarring of the left lower and upper 
quadrants of the abdomen are already service-connected.  The 
veteran seeks service connection for residuals of a left hip 
laceration other than the aforementioned scarring.  However, 
there is no competent medical evidence showing that the 
veteran currently suffers from any other residual disability 
due to his left hip laceration during service.  As such, the 
first and third prongs of Caluza are not satisfied.  In the 
absence of proof of a present disability, there can be no 
valid claim.  Rabideau.  Therefore, in light of the 
foregoing, the veteran's claim for service connection for 
residuals of left hip laceration other than scarring must 
fail.

In claims that are not well-grounded, the VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claim.  However, the VA may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends upon the particular facts of the case and 
the extent to which the Secretary of the Department of 
Veterans Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995). A review of the 
correspondence in this case, to include the statement of the 
shows that the RO fulfilled its obligation under 38 U.S.C.A. 
§ 5103(a) (West 1991) as the veteran was fully informed of 
the reason for the denial of his claim and was advised of 
what evidence was needed in order to support his claim.


Spleen and Kidney Disabilities

The veteran has also claims entitlement to service connection 
for spleen and kidney disabilities.  However, the service 
medical records are negative for any disability of the spleen 
or kidney.  Likewise, current VA examinations were negative 
for a disability of the spleen or kidney.  In sum, there is 
no medical evidence establishing that the veteran has a 
current spleen or kidney disability.  

Accordingly, absent any medical evidence of a current spleen 
or kidney disability, the veteran's claims for service 
connection for spleen and kidney conditions must be denied as 
not well grounded.  Rabideau.  

In claims that are not well-grounded, the VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claim.  However, the VA may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends upon the particular facts of the case and 
the extent to which the Secretary of the Department of 
Veterans Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995). A review of the 
correspondence in this case, to include the statement of the 
case shows that the RO fulfilled its obligation under 38 
U.S.C.A. § 5103(a) (West 1991) as the veteran was fully 
informed of the reason for the denial of his claims and was 
advised of what evidence was needed in order to support his 
claims.


PTSD

The veteran's claim as to this issue is well-grounded within 
the meaning of 38 U.S.C.A. § 5107 (West 1991).  That is, the 
Board finds that he has presented a plausible claim.  The 
Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107 (West 1991).

At the outset, the Board notes that the veteran did not have 
any combat service.  

In adjudicating a claim for PTSD, the applicable VA 
regulation states that service connection for PTSD requires 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence between current symptomatology and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (1998).

During the course of the veteran's appeal, n 
sum, in the Cohen case, the Court confirmed that the evidence 
must show that the veteran has a clear diagnosis of PTSD, 
that the veteran was exposed to a stressor(s) during service 
(which may be combat or non-combat service), and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  

In the Cohen case, the Court provided distinctions between 
non-combat and combat service.  In cases of non-combat 
service, the Court indicated that 38 U.S.C.A. § 1154(b) is 
not applied.  If the veteran did not serve in combat and his 
stressor is therefore, not combat-related, the Court 
indicated that the veteran's own lay testimony is 
insufficient to establish the occurrence of the stressor and 
must be corroborated by credible supporting evidence.  The 
Cohen case indicated that credible supporting evidence 
includes lay/comrade statements as well as service department 
verification.  

As noted, the veteran did not have combat service.  Thus, the 
veteran's own lay testimony is insufficient to establish the 
occurrence of the stressor and must be corroborated by 
credible supporting evidence.  As such, the Board must make 
an initial determination as to whether any of the veteran's 
alleged stressors factually occurred.  

In support of his claim, the veteran presented his stressors 
in correspondence of record and during his VA examinations.  
In sum, the veteran asserts that he was attacked on more than 
one occasion during service.  The veteran contends that when 
he was on active duty in 1978, he was jumped by several 
people and was physically harmed.  He stated that he 
sustained trauma to the left lower quadrant of the abdomen 
which resulted in an open wound.  He related that he was 
thereafter hospitalized for treatment.  In addition, the 
veteran reported that in 1979, he was involved in another 
brawl in which he was physically harmed.  He related that he 
was stabbed in the left upper quadrant of his abdomen with an 
ice pick and was hospitalized for that injury.  

The Board notes that the veteran's stressors are essentially 
corroborated by the service medical records which document 
three attacks on the veteran by other persons.  The service 
medical records show that the veteran sustained injuries to 
his abdominal area on two occasions.  The report of the 
second injury indicated that the veteran did in fact sustain 
stab wounds.  In addition, a subsequent injury documented 
complaints of head trauma and a human bite to the neck.  
Although the veteran's injuries did not result in any 
significant disability, he did sustain the injuries that he 
reported he incurred during service to include stab wounds.  

Even though the service medical records do not document how 
all of the injuries occurred, the Board finds that the 
notation that the second injury was the result of a stabbing 
is sufficient to provide supporting evidence of the actual 
occurrence of that stressor.  Thus, the occurrence of the 
second reported stressor has been corroborated.  As such, the 
pertinent regulation and the Cohen case require an evaluation 
with regard to whether or not the veteran has a clear 
diagnosis of PTSD and whether there is a link, established by 
medical evidence between current symptomatology and the 
inservice stressor.  That is, if a medical examiner diagnoses 
PTSD, that diagnosis must be based on the confirmed stressor.  

In the Cohen case, the Court noted that under 38 C.F.R. § 
3.304(f), a current medical diagnosis of PTSD must be an 
"unequivocal" one.  The Court further explained that a PTSD 
diagnosis by a mental health professional must be presumed to 
have been made in accordance with Diagnostic and Statistical 
Manual of Mental Disorders (DSM) criteria.  In other words, a 
diagnosis of PTSD by a mental health examiner will be 
presumed to be in accordance with DSM criteria as to adequacy 
of symptomatology and sufficiency of stressor.  

In discussing the sufficiency of a stressor to support a 
diagnosis of PTSD, the Court pointed out that under the DSM-
III-R a psychologically traumatic event(s) must be shown to 
have had the potential of evoking significant symptoms of 
distress in almost everyone.  However, the Court further 
noted that under DSM -IV a subjective test had been adopted.  
Specifically, in order for a stressor to sufficiently support 
a diagnosis of PTSD: (1) a person must have been exposed to a 
traumatic event in which the person experienced, witnessed, 
or was confronted with an event that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of self or others; and (2) the person's 
response involved intense fear, helplessness, or horror.  The 
Court explained that DSM-IV's "stressor sufficiency" 
requirements involved medical questions requiring examination 
and assessment by a mental-health professional.  

A review of the medical evidence shows that the veteran was 
afforded a VA psychiatric examination in February 1993.  At 
that time, the veteran reported that he was stabbed during 
service and that this incident resulted in certain 
symptomatology which he described to the examiner.  The 
examiner determined that this stressor contributed to cause 
the veteran to develop PTSD.  

Therefore, the evidence shows that the veteran has a clear 
diagnosis of PTSD, that the veteran was exposed to a stressor 
during service, and that the medical evidence shows that the 
veteran's PTSD was due to his exposure to that stressor 
during service.  

Accordingly, entitlement to service connection for PTSD is 
warranted.  38 U.S.C.A. §§ 1131, 5107(b) (West 1991); 38 
C.F.R. § 3.304(f) (1998).


Increased Rating 

Residuals of Stab Wounds to the Abdomen

The veteran contends that he suffers from service-connected 
residuals of stab wounds to the abdomen, and that he should 
therefore be assigned a compensable rating for those stab 
wound residuals. 

Initially, the Board finds the appellant's claim well 
grounded pursuant to 38 U.S.C.A. § 5107 (West 1991) in that 
his claim is plausible.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  This finding is based on the appellant's evidentiary 
assertion that his service-connected disability is more 
severe than is reflected in the rating assigned with service 
connection.  See Proscelle v. Derwinski, 1 Vet. App. 629 
(1992); King v. Brown, 5 Vet. App. 19 (1993).  Once it has 
been determined that the claim is well grounded, the VA has a 
statutory duty to assist the appellant in the development of 
evidence pertinent to the claim.  38 U.S.C.A. § 5107.  The 
Board is satisfied that all available evidence necessary for 
an equitable disposition of the appeal has been obtained.

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings based 
on average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify 
the various disabilities.  The VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  It is 
essential that each disability be viewed in relation to its 
history, and that medical examinations are accurately and 
fully described emphasizing limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.1 (1998).  In 
evaluating service-connected disabilities, the Board looks to 
functional impairment.  The Board attempts to determine the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (1998).   In order to evaluate the 
level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's conditions.  Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991). 

As noted above, recent VA examinations included an evaluation 
of the veteran's service-connected scarring of the abdomen.  
The scars were found to be rather superficial, and were 
nontender and nonadherent.  The scar in the left lower 
quadrant was two inches long, and the two others in the left 
upper quadrant were one-half-inch pinpoint.  

The veteran's service-connected residuals of abdominal stab 
wounds have been medically identified as only scars, and 
these scars have not been found to be tender, painful, poorly 
nourished ulcerative, covering a large area, the residuals of 
burns, or disfiguring of the head, face or neck.  Otherwise, 
these abdominal scars may be rated based on limitation of 
function of the affected part.  38 C.F.R. § 4.119, Diagnostic 
Codes 7800 - 7805 (1998).  Here, despite the veteran's 
current complaints at VA examinations for compensation 
purposes in February and March, 1993, of some pain in the 
area particularly associated with playing softball, there 
have been no objective findings of any residual disability.  
Accordingly, because no residuals of his abdominal stab 
wounds have been found affecting the function of any parts, 
the veteran's residuals of abdominal stab wounds can only be 
assigned a noncompensable rating as scars not impairing 
functioning.  38 C.F.R. § 4.119, Diagnostic Code 7805.  

The preponderance of the evidence is against the claim, and, 
therefore, the benefit of the doubt doctrine does not apply. 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The veteran has presented no cognizable (medical) evidence 
showing that residuals of stab wounds were compensably 
disabling at any time upon or after his submission of his 
claim for service connection in 1993.  Accordingly, the 
noncompensable rating is appropriate, and a higher rating is 
not warranted for any period from the 1993 effective date for 
service-connection for residuals of abdominal stab wounds.  
See Fenderson v. West, No. 96-947 (U.S. Vet. App  Jan. 20, 
1999).  




ORDER


The appeal as to the issue of entitlement to service 
connection for residuals of a left hip laceration other than 
scarring, a spleen disability, and a kidney disability are 
denied as not well- grounded.  



Service connection for PTSD is granted


A compensable disability rating for residuals of abdominal 
stab wounds is denied.  





		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals



 
- 15 -


- 14 -


